            Case 1:20-cv-03742-PMH Document 97 Filed 10/15/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ERIC BURKE, CRAIG BARKER,
 RICK CALTON, ARTHUR SALISBURY,
 WILLIAM CORY TANNER, BRIAN
 TANNER, JASON ABLAN, FRANK
 ROBERTS, and RANDY SHERMAN                               CIVIL ACTION. No. 1:20-cv-03742
 on behalf of themselves and all                          (PMH)
 others similarly situated,

           Plaintiffs,

           v.

 BIMBO BAKERIES USA, INC., and,                           ELECTRONICALLY FILED
 BIMBO FOODS BAKERIES
 DISTRIBUTION, LLC

           Defendants.


            JOINT STATUS REPORT AND MOTION TO STAY PROCEEDINGS

       Pursuant to this Court’s inherent authority, Defendants Bimbo Bakeries USA, Inc. and

Bimbo Foods Bakeries Distribution, LLC (“Defendants”) and Plaintiffs Eric Burke, Craig Barker,

Rick Calton, Arthur Salisbury, William Cory Tanner, Brian Tanner, Jason Ablan, Frank Roberts,

and Randy Sherman (“Plaintiffs”) (collectively, “the Parties”), by and through their undersigned

attorneys, hereby submit this Joint Motion to Stay all case-related deadlines pending the Parties’

submission of a stipulation of dismissal with prejudice of all claims. The Parties hereby state as

follows:

       1.         On October 6, 2020, the Parties engaged in private mediation of the instant action,

four federal court class actions (pending in the U.S. District Courts for the Southern District of

New York, the District of Vermont, the District of New Hampshire, and the District of

Massachusetts), a multi-plaintiff federal court action (pending in the U.S. District Court for the
              Case 1:20-cv-03742-PMH Document 97 Filed 10/15/20 Page 2 of 4




Eastern District of Pennsylvania), and dozens of arbitrations pending before the American

Arbitration Association (“AAA”).

         2.       Based on negotiations during and since the mediation, with the oversight and

assistance of Hunter Hughes (one of the leading wage/hour mediators in the country), the Parties

have agreed to settle the claims of Plaintiff along with their other litigation matters described

above.

         3.       In light of the foregoing, the Parties respectfully request that the Court stay all

deadlines pending settlement approval. Since the vast majority of the pending litigation is before

the AAA, the Parties anticipate seeking approval for the settlement of all actions/arbitrations

before a mutually agreeable arbitrator and thereafter would dismiss the federal court plaintiffs’

claims, including in this action, with prejudice by agreement.

         4.       The U.S. District Court for the District of New Hampshire has already approved

this approach in an FLSA collective action and Rule 23 state law class action, ordering the Parties

to file a stipulation of dismissal of all 14 FLSA Plaintiffs (2 Named Plaintiffs and 12 Opt-in

Plaintiffs) by November 13, 2020. See Unnumbered Endorsed Order, Camp, et al. v. Bimbo

Bakeries USA, Inc., et al., No. 1:18-cv-00378-SM (D.N.H. Oct. 14, 2020). The Camp action is

the most advanced of all the matters subject to the Parties’ recent mediation, with the Plaintiffs’

Motion to Certify Class under Rule 23 currently pending and Defendants’ motion to de-certify the

FLSA collective action otherwise due in the ensuing weeks. See id. at ECF No. 103. If the Court

would like to approach approval in this action differently, counsel for the Parties can be available

at the Court’s convenience.




                                                   2
         Case 1:20-cv-03742-PMH Document 97 Filed 10/15/20 Page 3 of 4




        WHEREFORE, the Parties respectfully request that the Court stay all case-related

deadlines and order the Parties’ to submit a stipulation of dismissal with prejudice of all claims

within 30 days.



Dated: October 15, 2020


 /s/   Matthew Thomson                              /s/   Michael J. Puma

 LICHTEN & LISS-RIORDAN, P.C.                       MORGAN, LEWIS & BOCKIUS LLP
 Harold Lichten                                     Michael J. Puma
 Matthew Thomson                                    Brett Janich*
 729 Boylston St., Suite 2000                       Jeffrey Becker*
 Boston, MA 02116                                   1701 Market St.
 hlichten@llrlaw.com                                Philadelphia, PA 19103-2921
 mthomson@llrlaw.com                                michael.puma@morganlewis.com

 Samuel A. Alba                                     *Admitted Pro Hac Vice
 Friedman & Ranzenhofer, P.C.
 74 Main Street                                     Attorneys for Defendants
 Akron, NY 14001
 716-631-9999
 sam@legalsurvivalcom

 Attorneys for Plaintiffs




                                                3
           Case 1:20-cv-03742-PMH Document 97 Filed 10/15/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          I, Michael J. Puma, hereby certify that on this 15th day of October, 2020, the foregoing

motion is available for viewing and downloading from the ECF system, and will be sent

electronically to counsel of record as registered participants identified on the Notice of Electronic

Filing.

                                               /s/       Michael J. Puma
                                                         Michael J. Puma




                                                     4
